Name: Commission Regulation (EEC) No 3945/86 of 23 December 1986 amending Regulation (EEC) No 2814/86 introducing a temporary derogation to Regulations (EEC) No 685/69 and (EEC) No 625/78 as regards the date of taking over of butter and skimmed-milk powder bought in by intervention agencies
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce
 Date Published: nan

 No L 365/36 Official Journal of the European Communities 24. 12. 86 COMMISSION REGULATION (EEC) No 3945/86 of 23 December 1986 amending Regulation (EEC) No 2814/86 introducing a temporary derogation to Regulations (EEC) No 685/69 and (EEC) No 625/78 as regards the date of taking over of butter and skimmed-milk powder bought in by intervention agencies Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1335/86 (2), and in particular Articles 6 (7) and 7 (5) thereof, Whereas Commission Regulation (EEC) No 2814/86 (3), as amended by Regulation (EEC) No 3293/86 (4), intro ­ duced a derogation to Commission Regulations (EEC) No 685/69 0 and (EEC) No 625/78 ( «) for the period 12 September to 31 December 1986 as regards the date of taking over of products bought in by intervention agen ­ cies ; whereas the grounds for the aforesaid temporary derogation are still valid ; whereas the period of applica ­ tion of Regulation (EEC) No 2814/86 should therefore be extended by three months ; HAS ADOPTED THIS REGULATION : Article 1 In the second paragraph of Article 2 of Regulation (EEC) No 2814/86, '31 December 1986' is replaced by '31 March 1987'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communites. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1986 . For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 119, 8 . 5 . 1986, p . 19 . (3) OJ No L 260, 12. 9 . 1986, p . 14 . (&lt;) OJ No L 304, 30 . 10 . 1986, p . 24.j5) OJ No L 90, 15. 4 . 1969, p . 12 . (6) OJ No L 84, 31 . 3 . 1978 , p . 19 .